253 F.2d 663
58-1 USTC  P 15,147
ALLIED CHEMICAL & DYE CORPORATION, Plaintiff-Appellant,v.Denis J. McMAHON, District Director of Internal Revenue forLower Manhattan, New York, Defendant-Appellee.
No. 176, Docket 24681.
United States Court of Appeals Second Circuit.
Argued March 12, 1958.Decided April 7, 1958.

Lawrence A. Coleman, New York City (Joseph D. Becker, New York City, on the brief), for plaintiff-appellant.
James R. Lunney, Asst. U.S. Atty., S.D.N.Y., New York City (Paul W. Williams, U.S. Atty., New York City, on the brief), for defendant-appellee.
Appeal from the United States District Court for the Southern District of New York; Lawrence E. Walsh, Judge.
Plaintiff sued to recover the documentary stamp tax it had paid in the course of a 1950 recapitalization and now appeals from a summary judgment for defendant holding that the amount it then transferred from surplus to capital stock account as representing the value of newly issued common stock was an 'amount dedicated as capital' under I.R.C.1939, 1802(a), providing for the tax in question.
Before CLARK, Chief Judge, HINCKS, Circuit Judge, and BRENNAN, district judge.
PER CURIAM.


1
Affirmed on the opinion of District Judge Walsh, D.C.S.D.N.Y., 156 F. Supp. 275.